KINETICS MUTUAL FUNDS, INC. FOURTH AMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS FOURTH AMENDMENT dated as of this 5th day of March, 2007, to the Fund Administration Servicing Agreement, dated as of January 1, 2002, as amended December 15, 2005, June 16, 2006 and December 15, 2006, is entered into by and between Kinetics Mutual Funds, Inc., a Maryland corporation (the “Corporation”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the Corporation and USBFS have entered into a Fund Administration Servicing Agreement, dated as of January 1, 2002, as previously amended (the “Agreement”); and WHEREAS, the Corporation and USBFS desire to amend the Agreement to add funds; and WHEREAS, Section 6 of the Agreement allows for its amendment by a written instrument executed by the Corporation and USBFS; NOW, THEREFORE, the Corporation and USBFS agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. KINETICS MUTUAL FUNDS, INC. U.S. BANCORP FUND SERVICES, LLC By: /s/Jay Kesslen By: /s/Michael R. McVoy Name: Jay Kesslen Name: Michael R. McVoy Title: Assistant Secretary Title: Senior Vice President
